                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ILEANA MARGARITA ALAMO,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-2037-Orl-41GJK

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). Plaintiff seeks review

of the final decision of the Commissioner of Social Security (“the Commissioner”) denying her

application for Disability Insurance Benefits and Supplemental Security Income. United States

Magistrate Judge Gregory J. Kelly issued a Report and Recommendation (Doc. 26), in which he

recommends that the Court reverse the Commissioner’s decision pursuant to sentence four of 42

U.S.C. § 405(g) and remand the case for further proceedings.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Accordingly, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 26) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The final decision of the Commissioner is REVERSED pursuant to sentence four

              of 42 U.S.C. § 405(g) and REMANDED to the Commissioner for further

              proceedings.




                                           Page 1 of 2
           3. The Clerk is directed to enter judgment accordingly. Thereafter, the Clerk is

              directed to close this case.

       DONE and ORDERED in Orlando, Florida on October 21, 2019.




Copies furnished to:

Counsel of Record




                                             Page 2 of 2
